DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/21/2021, in which claims 1-22 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, line 4 ( and wherever else applicable), recites the limitation "registering first and second persons to a credit reporting network.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing access to a credit report; without significantly more.
Claims 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of without significantly more. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which a series of steps are recited, e.g., registering first and second persons to the social network; receiving, from an electronic device associated with the first person, a request to allow the second person to monitor a subset of the first person's credit report; receiving, from the electronic device associated with the first person, an identification of the subset of the credit report to be shared, the subset of the credit report of the first person being less than a full credit report of the first person; sending an electronic message to an electronic device associated with the second person requesting an authorization to provide the second person access to the subset of the first person's credit report; receiving an authorization from the second person to provide access to the second person to the subset of the first person's credit report; and providing the second person access to said subset of the first person's credit report after receiving the authorization from the second person. These series of steps describe the abstract idea of providing access to a credit report, which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., computer, social network, electronic device associated with a first person, and electronic device associated with a second person do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer, social network, electronic device associated with a first person, and electronic device associated with a second person are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer, social network, electronic device associated with a first person, and electronic device associated with a second person limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Claim 16 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 16 is directed to a method, which a series of steps are recited, e.g., registering first and second persons to a credit reporting network; storing a credit report of the first person in a credit reporting network's profile of the first person, the credit report of the first person comprising a credit score of the first person; storing a credit report of the second person in a credit reporting network's profile of the second person, the credit report of the second person comprising a credit score of the second person; receiving a request from each of the first and second persons to provide a combined credit report of the first and second person to a third party entity as a pre-qualification for acquiring a loan; retrieving the credit score of the first person from the profile of the first person; retrieving the credit score of the second person from the profile of the second person; calculating a weighted sum of the credit scores of the first and second person, the weighted sum comprising providing a first weight to the credit score of the first person and a second weight to the credit score of the second person; and providing a combined credit report of the first and second persons to an electronic device associated with the third party entity, the combined credit report comprising the weighted sum of the credit scores31 calculating a weighted sum of the credit scores of the first and second person, the weighted sum comprising providing a first weight to the credit score of the first person and a second weight to the credit score of the second person; and providing a combined credit report of the first and second persons to an electronic device associated with the third party entity, the combined credit report comprising the weighted sum of the credit scores. These series of steps describe the abstract idea of combining credit reports of a plurality of persons, which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., computer, credit reporting network, and electronic device associated with the third party entity do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 16 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer, credit reporting network, and electronic device associated with the third party entity are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 16 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer, credit reporting network, and electronic device associated with the third party entity associated with a second person limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 16 is not patent eligible.
Dependent claims 2-15 and 17-22 are directed to methods, which perform the steps that describe the abstract idea of providing access to a credit report and combining credit reports of a plurality of persons, respectively, and corresponds to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2-15 and 17-22 are directed to an abstract idea. The additional limitations of a computer, social network, credit reporting network, electronic device associated with a first person, electronic device associated with a second person, and electronic device associated with the third party entity are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: computer, social network, credit reporting network, electronic device associated with a first person, electronic device associated with a second person, and electronic device associated with the third party entity, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-15 and 17-22 have further defined the abstract idea that is present in their respective independent claims 1 and 16; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-15 and 17-22 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-15 and 17-22 are directed to an abstract idea. Thus, claims 1-22 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rainier (U.S. Patent Application Publication No. US 2013/0340656A1; hereinafter “Rainier”), in view of Eberle (U.S. Patent Application Publication No. US 2008/0120411 A1; hereinafter “Eberle”), and further in view of King (U.S. Patent Application Publication No. US 2017/0069021 A1; hereinafter “King”) .  
Claim 1:
Rainier discloses:
A method of monitoring credit report, the method comprising: (Rainier, monitor a user's financial information, credit reports and scores (See, Para. 4));
by a computer of a social network: (Rainier, The cloud service interacts with user-specified third-party providers and sources, such as financial institutions, credit bureaus, identity theft monitoring services, social networks, and other web-accessible databases, to access, monitor, download and manage user information to prevent fraud. (See, Abstract));
registering first and second persons to the social network; (Rainier, The cloud-based service will thereafter access the desired services and on-line resources, including financial institutions, monitoring services and social media services to obtain the preselected information, and will send the information to be stored to a device designated by the user. ( It is understood that if a service can access social media services…obtain preselected information, then the users are registered) (See, Abstract; Para. 40));
receiving, from an electronic device associated with the first person, a request to allow the second person to monitor a subset of the first person's credit report; (Rainier, Programming enables the device to connect to one or more financial institutions 385 to periodically access and download financial data, such as mortgage, credit card, banking or other financial asset information. The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34));
receiving, from the electronic device associated with the first person, an identification of the subset of the credit report to be shared, the subset of the credit report of the first person being less than a full credit report of the first person; (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed (being less than a full credit report of the first person), backed up, synchronized, exchanged and monitored (receiving, from the electronic device associated with the first person, an identification of the subset of the credit report to be shared)(See, Abstract; Para. 8));
sending an electronic message to an electronic device associated with the second person requesting an authorization to provide the second person access to the subset of the first person's credit report; (Rainier, the system can be programmed to send alerts and other forms of notification to the user, or to individuals, authorities and institutions designated by the user, if certain events are detected by the system or by monitoring services that are synched to the system. For example, if and when the system is compromised, a built-in security and alarm system can automatically sound an alarm and send text, voice or video messages to the owner(s) and designated user(s), law enforcement authorities, financial institutions, credit monitoring agencies and institutions (See, Abstract; Para. 8, 9));
providing the second person access to said subset of the first person's credit report after receiving the authorization from the second person. (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed, backed up, synchronized, exchanged and monitored (See, Abstract; Para. 8)).
However, Rainier does not specifically disclose that receiving an authorization from the second person to provide access to the second person to the subset of the first person's credit report. 
Eberle discloses the following limitation:
receiving an authorization from the second person to provide access to the second person to the subset of the first person's credit report; and (Eberle, A method online communication, comprising: registering participants (authorization); monitoring participants' opinion data, quality of relationships, personal data, and credit reports; (See, Claims 19 and 20)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier with the features of Eberle’s system because a need has been established for a unique method and system that goes beyond merely scoring various cursory elements regarding an individual, but in essence takes many factors into account to ultimately measure the quality of the relationship on a social network. This system conducts a thorough evaluation of individuals on how they are conducting themselves in the context of their relationships as opposed to the other limiting and inherently individual factors that previous methods have incorporated; satisfies the need for greater transparency and social network reliability by taking those extra steps to measure the quality of the relationships; and provides a process for the scoring of the relationships between individuals in addition to the individuals themselves. (Ripley, Para.13). 
Claim 2:
Rainier discloses:
wherein the subset of the first person's credit report is a first subset of the first person's credit report, the method further comprising: (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed (subset of the first person's credit report is a first subset of the first person's credit report)(See, Abstract; Para. 8));
by the computer of the social network: (Rainier, The cloud service interacts with user-specified third-party providers and sources, such as financial institutions, credit bureaus, identity theft monitoring services, social networks, and other web-accessible databases, to access, monitor, download and manage user information to prevent fraud. (See, Abstract));
receiving a request from the second person to monitor a second subset of the first person's credit report, the second subset comprising additional information from the first person's credit report; and (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed, backed up, synchronized, exchanged and monitored;(See, Para. 8));
sending an electronic message to the first person requesting an authorization for providing access to the second person to the second subset of the first person's credit report. (Rainier, the system can be programmed to send alerts and other forms of notification to the user, or to individuals, authorities and institutions designated by the user, if certain events are detected by the system or by monitoring services that are synched to the system. For example, if and when the system is compromised (If not authorized), a built-in security and alarm system can automatically sound an alarm and send text, voice or video messages to the owner(s) and designated user(s); (See, Abstract; Para. 8, 9)).
Claim 3:
Rainier discloses:
further comprising: by the computer of the social network: (Rainier, The cloud service interacts with user-specified third-party providers and sources, such as financial institutions, credit bureaus, identity theft monitoring services, social networks, and other web-accessible databases, to access, monitor, download and manage user information to prevent fraud. (See, Abstract));
receiving, from the first person, the authorization for providing access to the second person to the second subset of the first person's credit report; and (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed, backed up, synchronized, exchanged and monitored;(See, Para. 8); The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34));
 providing access to the second subset of the first person's credit report after receiving the authorization from the second person. (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed, backed up, synchronized, exchanged and monitored;(See, Para. 8); The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34)).
Claim 4:
Rainier discloses:
further comprising: by the computer of the social network: (Rainier, The cloud service interacts with user-specified third-party providers and sources, such as financial institutions, credit bureaus, identity theft monitoring services, social networks, and other web-accessible databases, to access, monitor, download and manage user information to prevent fraud. (See, Abstract)).
However, Rainier does not specifically disclose that receiving, from the first person, a denial for providing the second person access to the second subset of the first person's credit report; and denying access to the second subset of the first person's credit report to the second person. 
Eberle discloses the following limitation:
receiving, from the first person, a denial for providing the second person access to the second subset of the first person's credit report; and denying access to the second subset of the first person's credit report to the second person. (Eberle, filtering or blocking new users in social networks based on their social relationship score (See, Claim 20)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier with the features of Eberle’s system because a need has been established for a unique method and system that goes beyond merely scoring various cursory elements regarding an individual, but in essence takes many factors into account to ultimately measure the quality of the relationship on a social network. This system conducts a thorough evaluation of individuals on how they are conducting themselves in the context of their relationships as opposed to the other limiting and inherently individual factors that previous methods have incorporated; satisfies the need for greater transparency and social network reliability by taking those extra steps to measure the quality of the relationships; and provides a process for the scoring of the relationships between individuals in addition to the individuals themselves. (Ripley, Para.13). 
Claim 5:
Rainier discloses:
wherein the second subset of the first person's credit report comprises a full credit report of the first person. (Rainier, intelligent cloud service that interacts with online financial institutions, credit bureaus, identity theft monitoring services, social networks, trusted software applications and secure databases to access and monitor a user's financial information, credit reports and scores, and online identity in order to alert the user when the user's information is compromised (See, Abstract; Para.4)).
Claim 6:
Rainier discloses:
wherein the subset of the first person's credit report comprises an indicator indicating a credit worthiness of the first person. (Rainier, Programming enables the device to connect to one or more financial institutions 385 to periodically access and download financial data, such as mortgage, credit card, banking or other financial asset information. The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (it could be understood that credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion processes a person's credit report comprising an indicator indicating a credit worthiness of the person)(See, Abstract; Para. 34)).
Claim 7:
Rainier discloses:
wherein the indicator is one of an emoji and a color code. (Rainier, Programming enables the device to connect to one or more financial institutions 385 to periodically access and download financial data, such as mortgage, credit card, banking or other financial asset information. The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion; (it could be understood that credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion processes a person's credit report comprising an indicator indicating a credit worthiness of the person, and on these reports there are color coordinated; red and green checkmarks )(See, Abstract; Para. 34)).
Claim 8:
Rainier discloses:
wherein the subset of the first person's credit report comprises a credit score of the first person. (Rainier, intelligent cloud service that interacts with online financial institutions, credit bureaus, identity theft monitoring services, social networks, trusted software applications and secure databases to access and monitor a user's financial information, credit reports and scores, and online identity in order to alert the user when the user's information is compromised (See, Abstract; Para.4)).
Claim 9:
Rainier discloses:
wherein the subset of the first person's credit report comprises a set of one or more tradelines, each tradeline comprising information regarding an amount of a loan and an identification of a creditor of the loan. (Rainier, Programming enables the device to connect to one or more financial institutions 385 to periodically access and download financial data, such as mortgage, credit card, banking or other financial asset information. The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion; (it could be understood that the listed credit report companies include in the reports a set of one or more tradelines, each tradeline comprising information regarding an amount of a loan and an identification of a creditor of the loan)(See, Abstract; Para. 34)).
Claim 10:
Rainier discloses:
wherein the tradeline further comprises one or more of the creditor's name and address, a type of the loan, at least a subset of an account number associated with the loan, a current status of the loan, a date the loan was granted, a date, a date of a last activity on the loan, an original amount of the loan, a monthly payment required for the loan, and a payment history for the loan. (Rainier, The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion; (it could be understood that the listed credit report companies always include in the reports the creditor's name and address, a type of the loan, at least a subset of an account number associated with the loan, a current status of the loan, a date the loan was granted, a date, a date of a last activity on the loan, an original amount of the loan, a monthly payment required for the loan, and a payment history for the loan)(See, Abstract; Para. 34)).
Claim 11:
Rainier discloses:
further comprising: by the computer of the social network: (Rainier, The cloud service interacts with user-specified third-party providers and sources, such as financial institutions, credit bureaus, identity theft monitoring services, social networks, and other web-accessible databases, to access, monitor, download and manage user information to prevent fraud. (See, Abstract));
receiving, from the first person, a request to revoke the authorization for providing access to the second person to the subset of the first person's credit report; and denying access by the second person to the subset of the first person's credit report after receiving the request to revoke the authorization from the first person. (Rainier, the system can be programmed to send alerts and other forms of notification to the user, or to individuals, authorities and institutions designated by the user, if certain events are detected by the system or by monitoring services that are synched to the system. For example, if and when the system is compromised (If not authorized), a built-in security and alarm system can automatically sound an alarm and send text, voice or video messages to the owner(s) and designated user(s); (See, Abstract; Para. 8, 9)).
Claim 12:
Rainier discloses:
wherein the subset of the first person's credit report is a first subset of the first person's credit report, the method further comprising: by the computer of the social network: (Rainier, The cloud service interacts with user-specified third-party providers and sources, such as financial institutions…social networks ….to access, monitor, download and manage user information to prevent fraud. (See, Abstract); monitor a user's financial information, credit reports and scores (See, Para. 4));
receiving, from the first person, a request to reduce a level of reporting the first person's credit to the second person from the first subset of the first person's credit report to a second subset of the first person's credit report, the second subset comprising less information that the first subset; and only providing access to the second subset of the first person's credit report to the second person after receiving the request to reduce the level of reporting from the first person. (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed, backed up, synchronized, exchanged and monitored;(See, Para. 8); The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34)).
Claim 13:
Rainier discloses:
further comprising, by the computer of the social network, providing the second person with a periodic update to the subset of the first person's credit report. (Rainier, The cloud service interacts with user-specified third-party providers and sources, such as financial institutions, credit bureaus, identity theft monitoring services, social networks, and other web-accessible databases, to access, monitor, download and manage user information to prevent fraud. (See, Abstract); Programming enables the device to connect to one or more financial institutions 385 to periodically access and download financial data, such as mortgage, credit card, banking or other financial asset information. The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34)).
Claim 14:
Rainier discloses:
further comprising: providing to the first person, a list of persons that are monitoring the credit of the first person and a list of persons whose credits are being monitored by the first person; and providing to the second person, a list of persons that are monitoring the credit of the second person and a list of persons whose credits are being monitored by the second person. (Rainier, system, method and apparatus can provide the user with a set of customized and pre-programmed services and options to allow the user to personalize and select how the user's physical valuables and virtual data, financial and credit information, online identity and credit scores can be accessed, backed up, synchronized, exchanged and monitored;(See, Para. 8); The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34)).
Claim 15:
Rainier does not specifically disclose that receiving kudos from the electronic device associated with the second person regarding the credit worthiness of the first person; and sending the kudos to the electronic device associated with the first person. However, Eberle discloses the following limitation:
further comprising: receiving kudos from the electronic device associated with the second person regarding the credit worthiness of the first person; and sending the kudos to the electronic device associated with the first person. (Eberle, displaying a user's social relationship score on the user's profile page to identify the user's trustworthiness and reliability (See, Claim 20)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier with the features of Eberle’s system because a need has been established for a unique method and system that goes beyond merely scoring various cursory elements regarding an individual, but in essence takes many factors into account to ultimately measure the quality of the relationship on a social network. This system conducts a thorough evaluation of individuals on how they are conducting themselves in the context of their relationships as opposed to the other limiting and inherently individual factors that previous methods have incorporated; satisfies the need for greater transparency and social network reliability by taking those extra steps to measure the quality of the relationships; and provides a process for the scoring of the relationships between individuals in addition to the individuals themselves. (Ripley, Para.13). 
Claim 16:
Rainier discloses:
registering first and second persons to a credit reporting network; (Rainier, The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34));
storing a credit report of the first person in a credit reporting network's profile of the first person, the credit report of the first person comprising a credit score of the first person; (Rainier, Programming enables the device to connect to one or more financial institutions 385 to periodically access and download financial data, such as mortgage, credit card, banking or other financial asset information. The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion.; A summary of the owner's identify profile based on internet monitoring services can also be provided. The dashboard can be run on a PC or mobile device through a software application, or accessed via the web directly from the cloud-based service. (See, Abstract; Para. 34, 43));
storing a credit report of the second person in a credit reporting network's profile of the second person, the credit report of the second person comprising a credit score of the second person; (Rainier, Programming enables the device to connect to one or more financial institutions 385 to periodically access and download financial data, such as mortgage, credit card, banking or other financial asset information. The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion; A summary of the owner's identify profile based on internet monitoring services can also be provided. The dashboard can be run on a PC or mobile device through a software application, or accessed via the web directly from the cloud-based service. (See, Abstract; Para. 34, 43));
retrieving the credit score of the first person from the profile of the first person; (Rainier, allow the user to personalize and select how the user's…financial and credit information, online identity and credit scores can be accessed; (See, Para.8); The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34));
retrieving the credit score of the second person from the profile of the second person; (Rainier, allow the user to personalize and select how the user's…financial and credit information, online identity and credit scores can be accessed; (See, Para.8); The user can also enable programming that permits the apparatus to periodically access credit databases or credit monitoring services 390 such as those offered by Equifix, Experian and TransUnion. (See, Abstract; Para. 34)).
However, Rainier and Eberle do not specifically disclose a method of combining credit reports of a plurality of persons, the method comprising: by a computer of a credit reporting network: receiving a request from each of the first and second persons to provide a combined credit report of the first and second person to a third party entity as a pre-qualification for acquiring a loan; calculating a weighted sum of the credit scores of the first and second person, the weighted sum comprising providing a first weight to the credit score of the first person and a second weight to the credit score of the second person; and providing a combined credit report of the first and second persons to an electronic device associated with the third party entity, the combined credit report comprising the weighted sum of the credit scores. 
King discloses the following limitations:
A method of combining credit reports of a plurality of persons, the method comprising: by a computer of a credit reporting network: (King, A method directed to calculating and providing an enhanced credit scored based on personal credit information, business credit information, and/or user-provided financial data. (See, Abstract; Para. 29));
receiving a request from each of the first and second persons to provide a combined credit report of the first and second person to a third party entity as a pre-qualification for acquiring a loan; 31Attorney Docket No.: FLOT.P0001(King, Report 302 can be generated in response to a request to view XYZ's business credit score and the personal credit score of individuals associated with XYZ, LLC. Report 302 may provide the business credit score of 95, and also provide the personal credit score of two owners of XYZ, LLC., John Doe (720) and Jane Doe (680)(See, Para. 42); selected portions of the credit information may be presented based on pre-selected filters, such as for loan information only (See, Para. 45));
calculating a weighted sum of the credit scores of the first and second person, the weighted sum comprising providing a first weight to the credit score of the first person and a second weight to the credit score of the second person; and (King, The enhanced credit score may be calculated by weighing the user financial information, the personal credit information, and the business credit information. (See, Para.42,75));
providing a combined credit report of the first and second persons to an electronic device associated with the third party entity, the combined credit report comprising the weighted sum of the credit scores. (King, Credit rating agencies such as Experian, Equifax, and others collect data regarding the financial health of individuals and businesses…Banks, vendors, and other creditors frequently rely on credit scores (See, Para.4); Report 302 can be generated in response to a request to view XYZ's business credit score and the personal credit score of individuals associated with XYZ, LLC. Report 302 may provide the business credit score of 95, and also provide the personal credit score of two owners of XYZ, LLC., John Doe (720) and Jane Doe (680)(See, Para. 42); The enhanced credit score may be calculated by weighing the user financial information, the personal credit information, and the business credit information. (See, Para.42,75)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier and Eberle with the features of King’s system because business or personal credit ratings may not accurately reflect the current financial situation of the borrower, and may not correctly reflect the risk being undertaken by the creditor Individuals having a better view of the actual fiscal health of their personal and business finances have the ability and information to manage their finances to maximize potential and fiscal soundness. (King, Para. 5). 
Claim 17:
Rainier and Eberle do not specifically disclose that the first weight is determined based on the credit score of the first person and a cashflow generated by the first person, and wherein the second weight is determined based on the credit score of the second person and a cashflow generated by the second person. However, King discloses the following limitation:
wherein the first weight is determined based on the credit score of the first person and a cashflow generated by the first person, and wherein the second weight is determined based on the credit score of the second person and a cashflow generated by the second person. (King, The PAS may also be calculated using other similar formulas that would include any desired information relating to the personal and business financial health of the user, as described above, to possibly include bank balances, bank balance averages, debt loads, asset values, a differentiation between cash and non-liquid assets, etc. (See, Para. 75,76)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier and Eberle with the features of King’s system because business or personal credit ratings may not accurately reflect the current financial situation of the borrower, and may not correctly reflect the risk being undertaken by the creditor. Individuals having a better view of the actual fiscal health of their personal and business finances have the ability and information to manage their finances to maximize potential and fiscal soundness. (King, Para. 5). 
Claim 18:
Rainier and Eberle do not specifically disclose that the weighted sum of the credit scores of the first and second person is greater than the credit scores of the first and second persons. However, King discloses the following limitation:
wherein the weighted sum of the credit scores of the first and second person is greater than the credit scores of the first and second persons. (King, The enhanced credit score may be calculated by weighing the user financial information, the personal credit information, and the business credit information… PAS may also be calculated using other similar formulas that would include any desired information relating to the personal and business financial health of the user (See, Para.75, 76)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier and Eberle with the features of King’s system because business or personal credit ratings may not accurately reflect the current financial situation of the borrower, and may not correctly reflect the risk being undertaken by the creditor. Individuals having a better view of the actual fiscal health of their personal and business finances have the ability and information to manage their finances to maximize potential and fiscal soundness. (King, Para. 5). 
Claim 19:
Rainier and Eberle do not specifically disclose that calculating the weighted sum of the credit scores comprises averaging the credit scores of the first and second person. However, King discloses the following limitation:
wherein calculating the weighted sum of the credit scores comprises averaging the credit scores of the first and second person. (King, where there is more than one business score, the D&B component may be modified to achieve an appropriate score to include all businesses, or another business reporting credit score may be averaged with or used instead of the D&B score. Similarly, instead of FICO, any of the three main personal credit reporting agency scores or an average of the three may be used with a modified formula to achieve the score as well. (See, Para. 78)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier and Eberle with the features of King’s system because business or personal credit ratings may not accurately reflect the current financial situation of the borrower, and may not correctly reflect the risk being undertaken by the creditor. For example, FICO and Dunn and Bradstreet scores do not include use of bank accounts, or accounting practices, and are often incomplete without a comprehensive list of creditors and accounts. Individuals having a better view of the actual fiscal health of their personal and business finances have the ability and information to manage their finances to maximize potential and fiscal soundness. (King, Para. 5). 
Claim 20:
Rainier and Eberle do not specifically disclose that the combined credit report further comprises a full credit report of the first person and full credit report of the second person. However, King discloses the following limitation:
wherein the combined credit report further comprises a full credit report of the first person and full credit report of the second person. (King, a separate tab can be provided for each individual and business included in a combined credit report. Of course, other user interface designs can also be used such as by providing other types of links to each additional screen or report of a combined credit report (See, Para.47)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier and Eberle with the features of King’s system because business or personal credit ratings may not accurately reflect the current financial situation of the borrower, and may not correctly reflect the risk being undertaken by the creditor. For example, FICO and Dunn and Bradstreet scores do not include use of bank accounts, or accounting practices, and are often incomplete without a comprehensive list of creditors and accounts. Individuals having a better view of the actual fiscal health of their personal and business finances have the ability and information to manage their finances to maximize potential and fiscal soundness. (King, Para. 5). 
Claim 21:
Rainier and Eberle do not specifically disclose that the first and second persons are partners in a business acquiring the loan for the business, the method further comprising sending a request, from the computer of the credit reporting network the electronic device associated with the third party, for the loan for the business on behalf of the first and second persons. However, King discloses the following limitation:
wherein the first and second persons are partners in a business acquiring the loan for the business, the method further comprising sending a request, from the computer of the credit reporting network the electronic device associated with the third party, for the loan for the business on behalf of the first and second persons. (King, Credit rating agencies such as Experian, Equifax, and others collect data regarding the financial health of individuals and businesses…Banks, vendors, and other creditors frequently rely on credit scores (See, Para.4); Report 302 can be generated in response to a request to view XYZ's business credit score and the personal credit score of individuals associated with XYZ, LLC. Report 302 may provide the business credit score of 95, and also provide the personal credit score of two owners of XYZ, LLC., John Doe (720) and Jane Doe (680)(See, Para. 42); The enhanced credit score may be calculated by weighing the user financial information, the personal credit information, and the business credit information. (See, Para.42,75)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier and Eberle with the features of King’s system because business or personal credit ratings may not accurately reflect the current financial situation of the borrower, and may not correctly reflect the risk being undertaken by the creditor. For example, FICO and Dunn and Bradstreet scores do not include use of bank accounts, or accounting practices, and are often incomplete without a comprehensive list of creditors and accounts. Individuals having a better view of the actual fiscal health of their personal and business finances have the ability and information to manage their finances to maximize potential and fiscal soundness. (King, Para. 5). 
Claim 22:
Rainier and Eberle do not specifically disclose that wherein the first and second persons are spouses acquiring the loan for purchasing a property, the method further comprising sending a request, from the computer of the credit reporting network the electronic device associated with the third party, for the loan for purchasing the property on behalf of the first and second persons. However, King discloses the following limitation:
wherein the first and second persons are spouses acquiring the loan for purchasing a property, the method further comprising sending a request, from the computer of the credit reporting network the electronic device associated with the third party, for the loan for purchasing the property on behalf of the first and second persons. (King, Report 1001 may also include additional related individuals, such as the spouse of John Doe, a business partner in either of the businesses, or other related individual, such as is described above. Report 1001 can be generated in response to a request to view a combined credit display of John Doe's personal credit information and the business credit information of any businesses with which John Doe is associated, as well as the credit information of any other associated individual (See, Para.65, 66)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rainier and Eberle with the features of King’s system because business or personal credit ratings may not accurately reflect the current financial situation of the borrower, and may not correctly reflect the risk being undertaken by the creditor. For example, FICO and Dunn and Bradstreet scores do not include use of bank accounts, or accounting practices, and are often incomplete without a comprehensive list of creditors and accounts. Individuals having a better view of the actual fiscal health of their personal and business finances have the ability and information to manage their finances to maximize potential and fiscal soundness. (King, Para. 5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Rule (U.S. Patent Application Publication No. US 20210398175-A1) “Methods and Systems for Dynamic Price Negotiation”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693 
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693